      Case 1:20-cv-00944-LJV Document 10 Filed 07/23/20 Page 1 of 9



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ROBERT J. CAVIGLIANO,          :
                               :
          Petitioner,          :    Civ. No. 20-5949 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
UNITED STATES OF AMERICA,      :
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Robert J. Cavigliano
21805-055
Fort Dix
Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
John Francis Basiak, Assistant United States Attorney
Office of the U.S. Attorney
402 East State Street, Room 430
Trenton, NJ 08608

     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Robert J. Cavigliano brings this petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 asking to be

released to home confinement due to the coronavirus COVID-19

pandemic.   See ECF No. 1.   Respondent United States opposes the

§ 2241 petition, arguing that the Court lacks habeas
       Case 1:20-cv-00944-LJV Document 10 Filed 07/23/20 Page 2 of 9



jurisdiction over the request and that Petitioner failed to

exhaust his administrative remedies.        ECF No. 8.

     For the reasons that follow, the Court will dismiss the §

2241 petition, but transfer the claim for compassionate release

for consideration in Petitioner’s criminal case.

I.   BACKGROUND

     A jury in the Western District of New York convicted

Petitioner of five counts of distributing child pornography, 18

U.S.C. §§ 2252A(a)(2)(A), 2252A(b)(1); one count of possessing

child pornography, 18 U.S.C. §§ 2252A(a)(5)(B); and one count of

making a false statement, 18 U.S.C. § 1001(a)(2).          Judgment of

Conviction, United States v. Cavigliano, No. 6:13-cr-06014

(W.D.N.Y. Jan. 9, 2015) (ECF No. 109).        The district court

sentenced Petitioner to a total term of 324 months of

incarceration.    Id.   “Petitioner is scheduled to be released on

December 22, 2037, and has only served 26.6% of his statutory

sentence.”   ECF No. 8 at 8.     He is presently confined at FCI

Fort Dix, New Jersey.

     Petitioner filed a letter on April 28, 2020 in which he

requested “immediate emergency compassion [sic] release due to

the COVID-19 Pandemic.”     ECF No. 1 at 1.     He argued release was

warranted because he is “over the age of 60 years old, has been

confined to a wheelchair all the years of his incarceration due

to complications from Parkinson’s Disease as well as in need of

                                    2
        Case 1:20-cv-00944-LJV Document 10 Filed 07/23/20 Page 3 of 9



hip replacement.”     Id.     He asserts he is particularly

vulnerable to infection because he suffered from severe

pneumonia twice in the past decade and weighs only 82 pounds.

Id. at 1-2.    He “lacks any confidence in the Bureau of Prisons

to keep himself or any inmate from being exposed to the virus. .

. . The conditions at Ft. Dix are deplorable at best . . . .”

Id.   He maintains his innocence as to the crimes with which he

was convicted and states that “[h]e was turned down by the

Warden . . . for compassionate release or the CARES Act.”               Id.

at 5.

      The United States argues that the Court lacks jurisdiction

over the petition because it contests the conditions of

Petitioner’s confinement as opposed to the execution of his

sentence.    ECF No. 8.     It further argues Petitioner failed to

exhaust his administrative remedies before filing his habeas

petition.

II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.


                                     3
      Case 1:20-cv-00944-LJV Document 10 Filed 07/23/20 Page 4 of 9



     A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.       Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).   A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

     B.   Analysis

     The United States argues this Court lacks jurisdiction over

the petition because it does not concern the “core” of habeas.

“The ‘core’ habeas corpus action is a prisoner challenging the

authority of the entity detaining him to do so, usually on the

ground that his predicate sentence or conviction is improper or

invalid.”   McGee v. Martinez, 627 F.3d 933, 935 (3d Cir. 2010)

(citing Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002)).

Section 2241 “confers habeas jurisdiction to hear the petition

of a federal prisoner who is challenging not the validity but

the execution of his sentence.”      Coady v. Vaughn, 251 F.3d 480,

485 (3d Cir. 2001).   “Examples of habeas claims that affect the

duration of confinement include parole challenges, loss of good

time credits and incorrect sentence calculations.”         Wragg v.

Ortiz, No. 20-5496,        F. Supp. 3d ____, 2020 WL 2745247, at

*14 (D.N.J. May 27, 2020).     “Conversely, when the challenge is

to a condition of confinement such that a finding in plaintiff's

favor would not alter his sentence or undo his conviction,” a




                                   4
      Case 1:20-cv-00944-LJV Document 10 Filed 07/23/20 Page 5 of 9



civil rights action is the proper method to seek relief.

Leamer, 288 F.3d at 542.

     Petitioner argues that his illnesses combined with Fort

Dix’s allegedly insufficient response to COVID-19 make his

continued detention in that facility unconstitutional.          The

Honorable Renée Marie Bumb of this District recently dismissed a

putative class action filed under § 2241 raising claims like

Petitioner’s on behalf of all “medically vulnerable” inmates at

Fort Dix.   Wragg, No. 20-5496, 2020 WL 2745247.        After

discussing the general distinction between claims brought in

habeas versus claims brought in civil rights actions, Judge Bumb

noted that the Supreme Court in dicta left open the possibility

that prisoners might be able to challenge their confinement

conditions via a petition for a writ of habeas corpus in

exceptional circumstances.     See id. at *15 (citing Bell v.

Wolfish, 441 U.S. 520, 526 n.6 (1979); Preiser v. Rodriguez, 411

U.S. 475, 499 (1973)).    However, “neither the Supreme Court nor

the Third Circuit has ever recognized any exceptional

circumstance that would allow Petitioners to challenge their

conditions of confinement in a habeas petition.”         Id. (citing

Muhammad v. Close, 540 U.S. 749, 751 n.1 (2004)).         Judge Bumb

declined to find that the mere threat of exposure to COVID-19

was such an exceptional circumstance and dismissed for lack of

habeas jurisdiction.    “To be fair, Petitioners’ fear of

                                   5
        Case 1:20-cv-00944-LJV Document 10 Filed 07/23/20 Page 6 of 9



contracting COVID-19 is not unwarranted.         Such a fear permeates

American society, and in a prison environment such fears are

most likely heightened.      But nothing in the Complaint rises to

the level of circumstances that warrant habeas relief.”            Id. at

*19.

       The Court is persuaded by the reasoning in Wragg.

Petitioner has not presented any facts beyond a generalized

concern of contracting COVID-19 due to the alleged conditions at

Fort Dix.    To the extent the petition argues that the threat of

COVID-19 exposure in and of itself makes Petitioner’s

confinement in Fort Dix unconstitutional, the Court does not

have jurisdiction under § 2241.

       The Court also concludes that release to home confinement

is not warranted under the Coronavirus Aid, Relief, and Economic

Security (CARES) Act, Pub. L. No. 116-136, § 12003(b)(2) (2020)

at this time.    A claim that the BOP arbitrarily denied

Petitioner release on home confinement under the CARES Act would

appropriately be addressed under § 2241, but there must be a BOP

decision for the Court to review.        There is no evidence before

the Court that Petitioner sought home confinement under the

CARES Act and was denied.      See ECF No. 8-2 (Declaration of BOP

Senior Attorney Alisha Gallagher (“Gallagher Dec.”)).

       Petitioner did file a request for compassionate release

under 18 U.S.C. § 3582 due to COVID-19, see ECF No. 8-2 at 12,

                                     6
      Case 1:20-cv-00944-LJV Document 10 Filed 07/23/20 Page 7 of 9



but the standards used by the BOP for compassionate release

claims and those used for considering a request for home

confinement under the CARES Act are different.        Compare BOP

Program Statement No. 5050.50, Compassionate Release/Reduction

in Sentence: Procedures for Implementation of 18 U.S.C.          §§ 3582

and 4205(g), available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf (last

visited July 17, 2020); with, Memorandum for Director of Bureau

Prisons, Mar. 26, 2020, available at

https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement.p

df (last visited July 21, 2020).       “[T]he factors the BOP

considers for home confinement eligibility under the CARES Act

are subject to deviation and may be revised if circumstances

change.   Therefore, exhaustion of administrative remedies serves

an important purpose.”    Roscoe Benton III, v. David Ortiz, No.

20-4056, 2020 WL 3287971, at *3 (D.N.J. June 18, 2020).

     The Court cannot review the BOP’s decision for abuse of

discretion without any indication that the BOP analyzed

Petitioner’s request under the CARES Act standard. 1        Petitioner


1 The printout of the administrative remedy generalized retrieval
dated June 22, 2020 describes Petitioner’s March 26, 2020
grievance as “Requests Compass Realease [sic] Based On Elderly &
COVID.” ECF No. 8-2 at 12. “Remedy 1012016-Fl was rejected
because [Petitioner] failed to submit a Compassionate Release
request to the Warden prior to beginning the administrative
remedy process.” Gallagher Dec. ¶ 4. Even if the original
request did include a request for consideration under the CARES

                                   7
      Case 1:20-cv-00944-LJV Document 10 Filed 07/23/20 Page 8 of 9



is free to file a § 2241 petition raising this argument after he

has at least attempted to exhaust this claim within the BOP.

Alternatively, Petitioner may file a civil rights claim

contesting the conditions of his confinement. 2

     The Court also lacks jurisdiction over any claim for

compassionate release under 18 U.S.C. § 3582(c) because that

claim must be filed in the sentencing court, which in this case

is the Western District of New York.       In the interests of

justice, the Court will transfer Petitioner’s request for

compassionate release to the Western District of New York for

consideration by the sentencing court.

III. Conclusion

     The claim for compassionate release under 18 U.S.C. § 3582

is severed and transferred to the Western District of New York

for consideration in Petitioner’s criminal case.         The Court



Act, it is clear Petitioner did not complete the entire 3-step
grievance process concluding with an appeal to the BOP General
Counsel. Id.

2 The Court is also in receipt of a letter from Petitioner in
which he states he has information concerning a widespread
criminal conspiracy and asks the Court to “get [the] attention”
of law enforcement agencies. ECF No. 5. The Court does not
conduct criminal investigations as the investigation and
prosecution of criminal acts are functions of the executive
branch. “[F]ederal courts lack the power to direct the filing
of criminal charges.” Mikhail v. Kahn, 991 F. Supp. 2d 596, 636
(E.D. Pa.), aff'd, 572 F. App'x 68 (3d Cir. 2014). The U.S.
Attorney’s Office for the District of New Jersey has received
electronic notification of that filing and it is up to that
Office to determine any further actions.

                                   8
      Case 1:20-cv-00944-LJV Document 10 Filed 07/23/20 Page 9 of 9



dismisses the habeas corpus petition for lack of jurisdiction

or, in the alternative, for failure to exhaust.

     An appropriate Order will be entered.



Dated: July 22, 2020                     s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                   9
